

Exhibit 10.2






ITRON, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD NOTICE
ALL PARTICIPANTS (EXCLUDING FRANCE)


Itron, Inc. (the “Company”) hereby grants to Participant a restricted stock unit
award (the “Award”). The Award is subject to all the terms and conditions set
forth in this Restricted Stock Unit Award Notice (the “Award Notice”), the
Restricted Stock Unit Award Agreement, including Appendix A (the “Agreement”)
and the Itron, Inc. Amended and Restated 2010 Stock Incentive Plan (the “Plan”),
all of which are incorporated into the Award Notice in their entirety.


Participant:
«First_Name» «Last_Name»
Grant Date:
«Grant Date»
Number of Restricted Stock Units:
«# of Units»
Vesting Schedule:
The Award will vest with respect to one-third of the Restricted Stock Units on
each of the first, second and third anniversaries of the Grant Date (each, a
“Vest Date”).

Additional Terms/Acknowledgement: This Award is subject to all the terms and
conditions set forth in this Award Notice, the Agreement, and the Plan which are
attached to and incorporated into this Award Notice in their entirety.


«First_Name» «Last_Name»
I accept this award subject to the terms and conditions stated herein.
«Electronically Signed»
 
Attachments:
 
1. Restricted Stock Unit Award Agreement, including Appendix A
2. Amended and Restated 2010 Stock Incentive Plan
3. Plan Prospectus
 




--------------------------------------------------------------------------------



ITRON, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
ALL PARTICIPANTS (EXCLUDING FRANCE)


Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement, including Appendix A (this
“Agreement”), Itron, Inc. (the “Company”) has granted you a restricted stock
unit award (the “Award”) under its Amended and Restated 2010 Stock Incentive
Plan (the “Plan”) for the number of restricted stock units indicated in your
Award Notice. Capitalized terms not expressly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan.
The details of the Award are as follows:
1.
Vesting

The Award will vest according to the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). One share of Common Stock will be issuable for
each restricted stock unit that vests. Restricted stock units that have vested
and are no longer subject to forfeiture according to the Vesting Schedule are
referred to herein as “Vested Units.” Restricted stock units that have not
vested and remain subject to forfeiture under the Vesting Schedule are referred
to herein as “Unvested Units.” Except as provided in Sections 2 and 3 below, the
Unvested Units will vest (and to the extent so vested cease to be Unvested Units
remaining subject to forfeiture) in accordance with the Vesting Schedule (the
Unvested and Vested Units are collectively referred to herein as the “Units”).
Except as provided in Sections 2 and 3 below, the Award will terminate and the
Unvested Units will be forfeited upon termination of your employment for any
reason.
2.
Death or Disability

In the event that your employment terminates during the Units’ vesting period by
reason of death or Disability, any Unvested Units will accelerate in vesting and
become Vested Units upon such termination of employment.
3.
Change in Control Transaction

3.1    In the event of a Change in Control Transaction, the Award will be
subject to any change in control severance agreement or other agreement
providing for change in control provisions between you and the Company (a “CIC
Agreement”). If you are not party to a CIC Agreement, the provisions of this
Section 3 shall apply.
3.2    In the event of a Change in Control Transaction in which (i) the Unvested
Units are not assumed, substituted for, or converted into an award of the
acquiring or surviving corporation (or a publicly-traded parent thereof) in a
manner which prevents dilution of your rights under the Award or (ii) the
acquiring or surviving corporation (or parent thereof) is not publicly-traded,
any Unvested Units shall become immediately and fully vested as of the date of
the Change in Control Transaction.



--------------------------------------------------------------------------------



3.3    In the event of a Change in Control Transaction in which your Unvested
Units are assumed, substituted for, or converted into an award of the acquiring
or surviving public corporation (or a publicly-traded parent thereof) and your
employment is terminated within twenty-four (24) months following such Change in
Control Transaction, other than (a) by the Company for Cause, (b) by reason of
death or Disability (which shall be governed by Section 2), or (c) by you
without Good Reason, any Unvested Units shall become immediately and fully
vested as of the date of your termination of employment.
3.4    Definitions - For purposes of this Section 3, the following capitalized
terms shall have the meanings set forth below:
(a)    “Base Salary” shall mean your annual base salary immediately prior to a
Change in Control Transaction, as such salary may be increased from time to time
(in which case such increased amount shall be the Base Salary for purposes
hereof), but without giving effect to any reduction thereto.
(b)    “Beneficial Owner” shall have the meaning set forth in Rule 13d‑3 under
the Exchange Act.
(c)    “Cause” for termination of your employment by the Company or your
employer, if different (the “Employer”) shall mean (i) your willful and
continued failure (other than any such failure resulting from (A) your
incapacity due to physical or mental illness, (B) any such actual or anticipated
failure after the issuance by you of a notice of termination in a form
prescribed by the Company for Good Reason or (C) the Employer’s active or
passive obstruction of the performance of your duties and responsibilities) to
perform substantially the duties and responsibilities of your position with the
Employer after a written demand for substantial performance is delivered to you
by the Employer, which demand specifically identifies the manner in which the
Employer believes that you have not substantially performed such duties or
responsibilities; (ii) your conviction by a court of competent jurisdiction for
felony criminal conduct (or the equivalent under applicable local law); or (iii)
your willful engaging in fraud or dishonesty which is injurious to the Company
and/or the Employer or its reputation, monetarily or otherwise. No act, or
failure to act, on your part shall be deemed “willful” unless committed, or
omitted by you in bad faith and without reasonable belief that your act or
failure to act was in, or not opposed to, the best interest of the Company
and/or the Employer.
(d)    “Good Reason” for termination of your employment by you shall mean the
occurrence (without your express written consent) after any Change in Control
Transaction of any one of the following acts by the Company or the Employer, or
failures by the Company or the Employer to act, unless, in the case of any act
or failure to act described in subsection (i), (ii), (iii), (iv) or (v) below,
such act or failure to act is corrected prior to the date of your termination
specified in a notice of termination in a form prescribed by the Company given
in respect thereof:



--------------------------------------------------------------------------------



(i)     an adverse change in your status or position(s) with the Employer as in
effect immediately prior to the Change in Control Transaction, including,
without limitation, any adverse change in your status or position as a result of
a diminution of your duties or responsibilities (other than, if applicable, any
such change directly and solely attributable to the fact that the Company is no
longer publicly owned) or the assignment to you of any duties or
responsibilities which are inconsistent with such status or position(s), or any
removal of you from, or any failure to reappoint or reelect you to, such
position(s);
(ii)    a reduction in your Base Salary;
(iii)    a reduction in your annual bonus opportunity or long term incentive
opportunity, as compared to the year immediately preceding the year in which the
Change in Control Transaction occurs;
(iv)    the failure to continue provide welfare, pension and fringe benefits
which are in each case, in the aggregate, substantially similar to those
provided to you immediately prior to Change in Control Transaction;
(v)    the Employer requiring you to be based at an office that is greater than
50 miles from where your office is located immediately prior to the Change in
Control Transaction except for required travel on the Employer’s business to an
extent substantially consistent with the business travel obligations which you
undertook on behalf of the Employer prior to the Change in Control Transaction;
or
Notwithstanding the foregoing, the events described in clauses (ii), (iii) or
(iv) above shall not constitute Good Reason hereunder to the extent they are as
a result of across-the-board reductions of the applicable compensation element
following the Change in Control Transaction which are equally applicable to all
similarly situated employees of the surviving corporation and its affiliates.
Your right to terminate your employment for Good Reason shall not be affected by
your incapacity due to physical or mental illness. In order for Good Reason to
exist hereunder, you must provide notice to the Company of the existence of the
condition or circumstance described above within 90 days of the initial
existence of the condition or circumstance (or, if later, within 90 days of
becoming aware of such condition or circumstance), and the Employer must have
failed to cure such condition within 30 days of the receipt of such notice.
Subject to the preceding sentence, your continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason hereunder.
(e)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.





--------------------------------------------------------------------------------



4.
Settlement of Vested Units.

Vested Units shall be settled on the earliest to occur of (a) a date within 30
days following the applicable Vest Date, (b) a date within 30 days following the
termination of your employment (i) due to death or Disability pursuant to
Section 2 above or (ii) following a Change in Control Transaction pursuant to
Section 3.3 above, or (c) the date of a Change in Control Transaction pursuant
to Section 3.2 above that constitutes a “change in control event” within the
meaning of U.S. Treasury Regulation Section 1.409A-3(i)(5).
5.
Securities Law Compliance

5.1    You represent and warrant that you (a) have been furnished with a copy of
the prospectus for the Plan and all information which you deem necessary to
evaluate the merits and risks of receipt of the Award, (b) have had the
opportunity to ask questions and receive answers concerning the information
received about the Award and the Company, and (c) have been given the
opportunity to obtain any additional information you deem necessary to verify
the accuracy of any information obtained concerning the Award and the Company.
5.2    You hereby agree that you will in no event sell or distribute all or any
part of the shares of Common Stock that you receive pursuant to settlement of
this Award (the “Shares”) unless (a) there is an effective registration
statement under the U.S. Securities Act of 1933, as amended (the “Securities
Act”) and any applicable state and foreign securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred with by legal counsel for the Company) stating that
such transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration. You understand that
the Company has no obligation to you to register the Shares with the U.S.
Securities and Exchange Commission or any foreign securities regulator and has
not represented to you that it will so register the Shares.
5.3    You confirm that you have been advised, prior to your receipt of the
Shares, that neither the offering of the Shares nor any offering materials have
been reviewed by any regulator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.
5.4    You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.
6.
Transfer Restrictions

Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.





--------------------------------------------------------------------------------



7.
No Rights as Shareholder

You shall not have voting or other rights as a shareholder of the Company with
respect to the Units.
8.
Book Entry Registration of Shares

The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and the applicable restrictions
will be noted in the records of the Company’s transfer agent and in the book
entry system.
9.
Responsibility for Taxes

9.1    Regardless of any action the Company or your employer, if different (the
“Employer”) take with respect to any and all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company and/or the Employer. You further acknowledge
that the Company and the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, but not limited to, the granting or vesting of the
Award, the settlement of Vested Units, the issuance of Shares upon settlement of
the Vested Units, the subsequent sale of Shares acquired upon settlement of the
Vested Units and the receipt of any dividends; and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you have become subject to Tax-Related Items
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, you acknowledge that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
9.2    Prior to any relevant taxable or tax withholding event, as applicable,
you will pay or make adequate arrangements satisfactory to the Company and or
the Employer to satisfy all Tax-Related Items.
(a)    In this regard, you hereby irrevocably appoint Fidelity or any stock plan
service provider or brokerage firm designated by the Company for such purpose
(the “Agent”) as your Agent, and authorize the Agent, to:
(i)    Sell on the open market at the then prevailing market price(s), on your
behalf, as soon as practicable on or after the settlement date for any Vested
Unit, the minimum number of Shares (rounded up to the next whole number)
sufficient to generate proceeds to cover the Tax-Related Items and all
applicable fees and commissions due to, or required to be collected by, the
Agent;
(ii)    Remit directly to the Company the cash amount necessary to cover the
Tax-Related Items;



--------------------------------------------------------------------------------



(iii)    Retain the amount required to cover all applicable fees and commissions
due to, or required to be collected by, the Agent, relating directly to the sale
of Shares referred to in clause (i) above; and
(iv)    Remit any remaining funds to you.
(b)    Alternatively, or in addition to or in combination with the withholding
mechanism described in Section 9.2(a), you authorize the Company and/or the
Employer, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by:
(i)    requiring you to pay to the Company or the Employer any amount of the
Tax-Related Items; and/or
(ii)    withholding any amount of the Tax-Related Items from your wages or other
cash compensation paid to you by the Company and/or the Employer; and/or
(iii)    withholding in Shares to be issued upon settlement of the Vested Units,
provided, however, that if you are a Section 16 officer of the Company under the
Exchange Act, then the Plan Administrator (as constituted to satisfy Rule 16b-3
of the Exchange Act) shall establish the method of withholding from the
alternatives (i) - (iii) herein and, if the Plan Administrator does not exercise
its discretion prior to the Tax-Related Items withholding event, then you shall
be entitled to elect the method of withholding from the alternatives (i) - (iii)
herein.
(c)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the equivalent amount in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, you will be deemed to have been issued the full number of Shares
subject to the Vested Units notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of your participation in the Plan. The Company may refuse to issue or
deliver Shares to you if you fail to comply with your obligations in connection
with the Tax-Related Items.
9.3    You acknowledge that the authorization and instruction to the Agent set
forth in Section 9.2(a)(i) above to sell Shares to cover the Tax-Related Items
is intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Exchange Act and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (regarding trading of the Company’s securities
on the basis of material nonpublic information) (a “10b5-1 Plan”). This 10b5-1
Plan is being adopted to permit you to sell a number of Shares issued upon
settlement of Vested Units sufficient to pay the Tax-Related Items.
You acknowledge that the broker is under no obligation to arrange for the sale
of Shares at any particular price. You further acknowledge that you will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. You acknowledge that it may not be possible
to sell Shares during the term of this 10b5-1 Plan due to (a) a legal or
contractual restriction applicable



--------------------------------------------------------------------------------



to you or to the broker, (b) a market disruption, (c) rules governing order
execution priority on the NASDAQ or other exchange where the Shares may be
traded, (d) a sale effected pursuant to this 10b5-1 Plan that fails to comply
(or in the reasonable opinion of the Agent’s counsel is likely not to comply)
with the Securities Act, or (e) if the Company determines that sales may not be
effected under this 10b5-1 Plan. In the event of the Agent’s inability to sell
Shares, you will continue to be responsible for the Tax-Related Items.
You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of the 10b5-1 Plan. You acknowledge that this 10b5-1
Plan is subject to the terms of any policy adopted now or hereafter by the
Company governing the adoption of 10b5-1 plans. The Agent is a third party
beneficiary of Section 9.2(a)(i) and this 10b5-1 Plan.
10.
Nature of Grant

In accepting the grant, you acknowledge, understand and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of restricted stock
units, or benefits in lieu of restricted stock units, even if restricted stock
units have been granted in the past;
(c)    all decisions with respect to future grants of restricted stock units, if
any, will be at the sole discretion of the Company;
(d)    the grant of the Award and your participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Employer, the Company or any Related Corporation and
shall not interfere with the ability of the Employer, the Company or any Related
Corporation to terminate your employment or service relationship (if any);
(e)    you are voluntarily participating in the Plan;
(f)    the Award and the Shares subject to the Award are not intended to replace
any pension rights or compensation;
(g)    the Award and the Shares subject to the Award, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(h)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;



--------------------------------------------------------------------------------



(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from your ceasing to provide employment or
other services to the Company or the Employer (for any reason whatsoever, and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any) and, in consideration of the grant of the Award to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, any Related Corporation or the Employer, waive the ability,
if any, to bring any such claim and release the Company, any Related Corporation
and the Employer from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you will be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claims;
(j)    for purposes of the Award, your employment will be considered terminated
as of the date you cease to actively provide services to the Company or a
Related Corporation; further, in the event of termination of your employment or
other services (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), unless otherwise
provided in this Agreement or determined by the Company, your right to vest in
the Award, if any, will terminate effective as of the date that you are no
longer actively providing services and will not be extended by any notice period
(e.g., active service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); the Company’s Chief Executive Officer shall have the exclusive
discretion to determine when you are no longer actively providing services for
purposes of the Award (including whether or not you may still be considered to
be providing services while on an approved leave of absence);
(k)    unless otherwise provided in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company; and
(l)    the following provisions apply only if you are providing services outside
the United States:
(i)    the Award and the Shares subject to the Award are not part of normal or
expected compensation or salary for any purpose;
(ii)    neither the Company, the Employer nor any Related Corporation shall be
liable for any foreign exchange rate fluctuation between your local currency and
the United States dollar that may affect the value of the Award or of any
amounts due to you pursuant to the settlement of the Award or the subsequent
sale of any Shares acquired upon settlement.





--------------------------------------------------------------------------------



11.    No Advice Regarding Grant
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan. You
acknowledge that you have either consulted with competent advisors independent
of the Company to obtain advice concerning the receipt of the Award and the
acquisition or disposition of any Shares to be issued pursuant to the Award in
light of your specific situation or had the opportunity to consult with such
advisors but chose not to do so.
12.    Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Award materials by and among, as applicable, the
Employer, the Company and its Related Corporations for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
You understand that Data will be transferred to Fidelity or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of Data by contacting your local human resources
representative. You authorize the Company, Fidelity and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, your employment status or service and career with the Employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
your consent is that the Company would not be able to grant you the Award or
other equity awards or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may



--------------------------------------------------------------------------------



affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
13.    Electronic Delivery and Participation
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
14.    Language
If you have received this Agreement (or any portion thereof) or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different from the English version,
the English version will control.
15.    General Provisions
15.1    Successors and Assigns. The provisions of this Agreement will inure to
the benefit of the successors and assigns of the Company and be binding upon you
and your heirs, executors, administrators, successors and assigns.
15.2    Section 409A.
(a)    For purposes of U.S. taxpayers, the settlement of the Units is intended
to be in compliance with Section 409A of the Code, and this Agreement will be
interpreted, operated and administered in a manner that is consistent with this
intent. In furtherance of this intent, the Plan Administrator may, at any time
and without your consent, modify the terms of the Award as it determines
appropriate to comply with the requirements of Section 409A of the Code and the
related U.S. Department of Treasury guidance or to mitigate any additional tax,
interest and/or penalties that may apply under Section 409A of the Code if
compliance is not practicable. The Company makes no representation or covenant
to ensure that the Units, settlement of the Units or other payment hereunder are
compliant with Section 409A of the Code and will have no liability to you or any
other party if the settlement of the Units or other payment hereunder that is
intended to be compliant with Section 409A of the Code, is not compliant or for
any action taken by the Plan Administrator with respect thereto.
(b)    Notwithstanding anything in this Agreement to the contrary, any Units
that become vested under this Agreement by reason of a termination of employment
and that constitute an item of non-qualified deferred compensation subject to
Section 409A of the Code shall not be settled unless you experience a
“separation from service” within the meaning of Section 409A of the Code (a
“Separation from Service”) and such Units shall be settled within 90 days of a
Separation from Service; provided, however, that if you are a “specified
employee” within the meaning of Section 409A of the Code as of the date of the
Separation from Service (as determined according to the methodology established
by the Company as in effect on the date of your termination of employment), such
Units shall instead be settled on the first business day that is after the
earlier of (i) the date that



--------------------------------------------------------------------------------



is six months following the date of the Separation from Service or (ii) the date
of your death, to the extent such delayed payment is otherwise required in order
to avoid a prohibited distribution under Section 409A(a)(2) of the Code, or any
successor provision thereto.
15.3    Governing Law and Choice of Venue. The Award and the provisions of this
Agreement will be construed and administered in accordance with and governed by
the laws of the State of Washington without giving effect to such state’s
principles of conflict of laws. For the purposes of litigating any dispute that
arises under this grant of this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of Washington and agree that
such litigation shall be conducted in the courts of Spokane County, Washington,
or the federal courts for the United States for the Eastern District of
Washington, where this grant is made and/or to be performed.
15.4    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
15.5    Notice. Any notice required or permitted hereunder shall be made in
writing and sent to the following address:
Itron, Inc.
Attn. General Counsel
2111 N. Molter Road
Liberty Lake, WA USA 99019
16.    Appendix A
Notwithstanding any provisions in this Agreement, the Award shall be subject to
any special terms and conditions set forth in Appendix A to this Agreement for
your country (“Appendix A”). Moreover, if you relocate to one of the countries
included in Appendix A, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. Appendix A constitutes part of this Agreement.
17.    Imposition of Other Requirements
The Company reserves the right to impose other requirements on your
participation in the Plan, on the Award and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing





--------------------------------------------------------------------------------



18.    Waiver
You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other Participant.





--------------------------------------------------------------------------------



APPENDIX A
 
ITRON, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
ALL PARTICIPANTS (EXCLUDING FRANCE)
Terms and Conditions
This Appendix A includes additional terms and conditions that govern the grant
of the restricted stock unit award (the “Award”) under the Itron, Inc. Amended
and Restated 2010 Stock Incentive Plan (the “Plan”) in the countries listed
below. Capitalized terms not expressly defined in this Appendix A but defined in
the Plan or the Restricted Stock Unit Award Agreement (the “Agreement”) shall
have the same definitions as in the Plan and/or the Agreement, as applicable.
Notifications
This Appendix A also includes information regarding exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the respective countries as of February 2014. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Award vests or the
Shares acquired under the Plan are sold.
In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.
* * * * *
If you are a citizen or resident of a country other than the one in which you
are currently working, or if you transfer employment or residency to another
country after the Award is granted, the terms and conditions and information
contained herein may not be applicable to you or may not be applicable to you in
the same manner. The Company shall, in its sole discretion, determine to what
extent the terms and conditions herein shall apply to you in such a situation.



--------------------------------------------------------------------------------



ALL COUNTRIES
Notifications
Insider Trading Restrictions/Market Abuse Laws. Depending on your country of
residence, you may be subject to insider trading restrictions and/or market
abuse laws, which may affect your ability to acquire or sell Shares or rights to
Shares (e.g., the Award) under the Plan during such times as you are considered
to have “inside information” regarding the Company (as defined by the laws in
your country). Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You are responsible for ensuring
compliance with any applicable restrictions and you are advised to consult your
personal legal advisor on this matter.
ARGENTINA
Notifications
Securities Law Notification. Neither the Award nor the underlying Shares are
publicly offered or listed on any stock exchange in Argentina. The offer is
private and not subject to the supervision of any Argentine governmental
authority.
Exchange Control Notification. In the event that you transfer proceeds from the
sale of Shares into Argentina within 10 days of receipt (i.e., the proceeds have
not been held in the offshore bank or brokerage account for at least 10 days
prior to transfer), you must deposit 30% of the proceeds into a non-interest
bearing account in Argentina for 365 days. The Argentine bank handling the
transaction may request certain documentation in connection with your request to
transfer proceeds into Argentina, including evidence of the sale and proof that
no funds were remitted out of Argentina to acquire the Shares. If the bank
determines that the 10-day rule or any other rule or regulation promulgated by
the Argentine Central Bank has not been satisfied, it will require that 30% of
the proceeds be placed in a non-interest bearing dollar denominated mandatory
deposit account for a holding period of 365 days.
Please note that exchange control regulations in Argentina are subject to
frequent change. You should consult with your personal legal advisor regarding
any exchange control obligations you may have in connection with your
participation in the Plan.
AUSTRALIA
Notifications
Securities Law Notification. If you acquire Shares under the Plan and
subsequently offer the Shares for sale to a person or entity resident in
Australia, such an offer may be subject to disclosure requirements under
Australian law and you should obtain legal advice regarding any applicable
disclosure requirements prior to making any such offer.



--------------------------------------------------------------------------------



AUSTRIA
Notifications
Consumer Protection Notification. You may be entitled to revoke acceptance of
the Award on the basis of the Austrian Consumer Protection Act (the “Act”) under
the conditions listed below, if the Act is considered to be applicable to the
Agreement and the Plan:
(i)    If you accept the Award outside the business premises of the Company, you
may be entitled to revoke your acceptance of the Award, provided the revocation
is made within one (1) week after such acceptance of the Award.
(ii)    The revocation must be in written form to be valid. It is sufficient if
you return the Agreement to the Company or the Company’s representative with
language which can be understood as a refusal to conclude or honor the
Agreement, provided the revocation is sent within the period discussed above.
Exchange Control Notification. If you hold Shares acquired under the Plan
outside of Austria, you may be required to submit a report to the Austrian
National Bank either on an annual basis or on a quarterly basis, depending on
the value of the Shares. In addition, a separate reporting requirement may apply
when you sell Shares acquired under the Plan if the cash proceeds are held
outside of Austria, depending on the transaction volume of all of your accounts
abroad. You should consult with your personal legal advisor regarding any
exchange control reporting obligations you may have in connection with your
participation in the Plan.
BELGIUM
Notifications
Foreign Account Reporting Notification. If you are a Belgian resident, you are
required to report any bank or brokerage accounts held outside of Belgium on
your annual tax return.
BRAZIL
Terms and Conditions
Compliance with the Law. In accepting the grant of the Award, you acknowledge
your agreement to comply with applicable Brazilian laws and to pay any and all
applicable tax associated with the Award and the sale of the Shares acquired
under the Plan.
Notifications
Exchange Control Notification. If you are a resident or domiciled in Brazil, you
will be required to submit an annual declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights is equal to or greater than US$100,000. Assets and rights that
must be reported include Shares acquired under the Plan.



--------------------------------------------------------------------------------



CANADA
Terms and Conditions
Vesting. This provision supplements Section 1 of the Agreement:
The grant of the Award does not provide any right for you to receive a cash
payment and the Vested Units will be settled in Shares only.
Nature of Grant. The following provision replaces Section 10(j) of the
Agreement:
For purposes of the Award, your employment or service relationship will be
considered terminated as of the earlier of:  (i) the date your employment with
the Company and its Related Corporations is terminated, (ii) the date you
receive written notice of termination from the Company or the Employer,
regardless of any notice period or period of pay in lieu of such notice mandated
under the employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any, or (iii) the date you are no longer
actively employed by or actively providing services to the Company or any of its
Related Corporations and, unless otherwise expressly provided in the Agreement
or determined by the Company, your right to vest in the Award, if any, will
terminate as of such date; the Company’s Chief Executive Officer shall have the
exclusive discretion to determine when you are no longer actively employed or
actively providing services for purposes of the Award (including whether you may
still be considered to be actively employed or actively providing services while
on a leave of absence).
Notifications
Securities Law Notification. You are permitted to sell Shares acquired under the
Plan through the designated broker appointed under the Plan, if any, provided
the resale of Shares acquired under the Plan takes place outside of Canada
through the facilities of a stock exchange on which the Shares are listed. The
Shares are currently listed on the NASDAQ.
Foreign Assets Reporting Notification. You are required to report your foreign
property on Form T1135 (Foreign Income Verification Statement) if the total cost
of such foreign property exceeds C$100,000 at any time during the year. The form
must be filed by April 30th of the following year. Foreign property includes
Shares acquired under the Plan, proceeds from the sale of Shares and may include
the Award granted under the Plan. You should consult your personal tax advisor
regarding the details of this requirement.
CHILE
Notifications
Securities Law Notification. Pursuant to Ruling No. 99 of 2001 issued by the
Chilean Superintendence of Securities (“CSS”), neither the Units nor any Shares
that may be issued under the Plan will be registered with the Registry of
Securities held by the CSS nor are they under the control or supervision of the
CSS.



--------------------------------------------------------------------------------



Exchange Control Notification. You are not required to repatriate proceeds
obtained from the sale of Shares or from dividends to Chile; however, if you
decide to repatriate proceeds from the sale of Shares and the amount of the
proceeds to be repatriated exceeds US$10,000, you must use the Formal Exchange
Market (i.e., a commercial bank or registered foreign exchange office) to
repatriate the proceeds into Chile.
Further, if the value of your aggregate investments held outside of Chile
exceeds US$5,000,000 (including the value of Shares acquired under the Plan) at
any time in the relevant calendar year, you must report the status of such
investments annually to the Central Bank.
Tax Reporting and Registration Notification. You must file Tax Form 1851 in
relation to any Shares acquired under the Plan that are held abroad and any
taxes paid abroad (if you will be seeking a credit against Chilean income tax
owed) with the Chilean Internal Revenue Service (the “CIRS”), The form must be
submitted through the CIRS web page at www.sii.cl before March 15th of each
year.
Registration of the acquisition of Shares with the CIRS will also provide
evidence of the acquisition price of the Shares which you will need when the
Shares are sold. It may also be possible for you to provide other evidence in
the form of the Agreement or a report of the price paid for the Shares and the
number of Shares acquired and sold; however, neither the Company nor Fidelity
(or any other stock plan service provider designated by the Company) are under
any obligation to provide you with such a report. You should consult with your
personal legal and tax advisors regarding how to register with the CIRS (if
desired).
CHINA
Terms and Conditions
Vesting. This provision supplements Section 1 of the Agreement.
To facilitate compliance with applicable laws or regulations in China, you agree
and acknowledge that the Company or the Agent is entitled to (a) immediately
sell all Shares issued to you upon settlement of the Vested Units (on your
behalf pursuant to this authorization), either at the time the Vested Units are
settled or when you cease employment with the Employer, the Company or a Related
Corporation, or (b) require that any Shares acquired under the Plan be held with
the Agent until the Shares are sold. You also agree to sign any forms and/or
consents required by the Agent to effectuate the sale of Shares in case you
cease employment and you acknowledge that the Agent is under no obligation to
arrange for the sale of the Shares at any particular price. In any event, when
the Shares acquired under the Plan are sold, the proceeds of the sale of the
Shares, less any applicable Tax-Related Items and broker’s fees or commissions,
will be remitted to you in accordance with applicable exchange control law and
regulations, as further described below.
Exchange Control Requirements.  You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the sale of the Shares acquired under the Plan to China. You
further understand that, under local law, such repatriation of the cash proceeds
may need to be effectuated through a special exchange control account
established by the Company, a Related Corporation or the Employer, and you
hereby consent and agree that any cash



--------------------------------------------------------------------------------



proceeds from the sale of Shares acquired under the Plan may be transferred to
such special account prior to being delivered to you. You also understand that
the Company will deliver the proceeds to you as soon as possible, but there may
be delays in distributing the funds to you due to exchange control requirements
in China. Proceeds may be paid to you in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid to you in U.S. dollars, you will
be required to set up a U.S. dollar bank account in China so that the proceeds
may be deposited into this account. If the proceeds are paid to you in local
currency, the Company is under no obligation to secure any particular exchange
conversion rate and the Company may face delays in converting the proceeds to
local currency due to exchange control restrictions. You further agree to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.
CZECH REPUBLIC
Notifications
Exchange Control Notification. Upon request of the Czech National Bank (the
“CNB”), you may need to report the following to the CNB: foreign direct
investments, financial credits from abroad, investment in foreign securities and
associated collection and payments (Shares and proceeds from the sale of Shares
may be included in this reporting requirement). You may need to report the
following even in the absence of a request from the CNB: foreign direct
investments with a value of CZK 2,500,000 or more in the aggregate or other
foreign financial assets with a value of CZK 200,000,000 or more.
GERMANY
Notifications
Exchange Control Notification. You must report any cross-border payments in
excess of €12,500 to the German Federal Bank on a monthly basis. If you make or
receive a payment in excess of this amount, you must report the payment to
Bundesbank electronically using the “General Statistics Reporting Portal”
(“Allgemeines Meldeportal Statistik”) available via Bundesbank’s website
(www.bundesbank.de).
HUNGARY
There are no country-specific provisions.
INDIA
Notifications
Exchange Control Notification. You understand that you must repatriate any
proceeds from the sale of Shares acquired under the Plan to India within ninety
(90) days of receipt. You will receive a foreign inward remittance certificate
(“FIRC”) from the bank where you deposit the foreign currency. You should
maintain the FIRC as evidence of the repatriation of the proceeds in the event
the Reserve Bank of India or the Employer requests proof of repatriation. You
are also responsible



--------------------------------------------------------------------------------



for complying with any other exchange control laws in India that may apply to
the Award or the Shares acquired under the Plan.
Foreign Account / Assets Reporting Notification.  You are required to declare
any foreign bank accounts and any foreign financial assets (including Shares 
acquired under the Plan, proceeds from the sale of Shares and, possibly, the
Award) in your annual tax return. 
INDONESIA
Notifications
Exchange Control Information. If you remit funds (including proceeds from the
sale of Shares) into Indonesia, the Indonesian bank through which the
transaction is made will submit a report of the transaction to the Bank of
Indonesia for statistical reporting purposes. For transactions of US$10,000 or
more, a more detailed description of the transaction must be included in the
report and you may be required to provide information about the transaction
(e.g., the relationship between you and the transferor of the funds, the source
of the funds, etc.) to the bank in order for the bank to complete the report.
IRELAND
Notifications
Director Notification Requirement. If you are a director (including a shadow
director1 ) or a secretary of an Irish Related Corporation, you (and your
spouse, your children under 18 years of age and any family-held company or
trust) are subject to certain notification requirements under the Companies Act.
Among these requirements is the obligation to notify the Irish Related
Corporation in writing when receiving or disposing of an interest in the Company
(e.g., Units, Shares). Such notification must be made within five (5) business
days of receiving or disposing of such an interest, becoming aware of the event
giving rise to the notification requirement or becoming a director or secretary
if such an interest exists at that time.
ITALY
Terms and Conditions
Data Privacy. This provision replaces Section 12 of the Agreement:
You understand that the Employer, the Company and any Related Corporation may
hold certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company or any Related Corporation, details
of all Awards or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in your favor and will process such
data for the exclusive purpose of implementing, managing and administering the
Plan (“Data”) and in compliance with applicable laws and regulations.

1 A shadow director is an individual who is not on the board of the Irish
Related Corporation but who has sufficient control so that the board of
directors of the Irish Related Corporation acts in accordance with the
directions and instructions of the individual.



--------------------------------------------------------------------------------









You also understand that providing the Company with Data is mandatory for
compliance with local law and necessary for the performance of the Plan and that
your refusal to provide such Data would make it impossible for the Company to
perform its contractual obligations and may affect your ability to participate
in the Plan. The controller of personal data processing is Itron, Inc. with
registered offices at 2111 N. Molter Road, Liberty Lake, Washington 99019,
U.S.A., and, pursuant to Legislative Decree no. 196/2003, its representative in
Italy is Itron Italia SPA, with registered offices at Via Gorky, 105, 20092
Cinisello Balsamo, Milan, Italy.
You understand that Data will not be publicized, but it may be accessible by the
Employer and its internal and external personnel in charge of processing of such
Data and by the data processor (the “Processor”), if any. An updated list of
Processors and other transferees of Data is available upon request from the
Employer. Furthermore, Data may be transferred to banks, other financial
institutions, or brokers involved in the management and administration of the
Plan. You understand that Data may also be transferred to the independent
registered public accounting firm engaged by the Company. You further understand
that the Company and/or any Related Corporation will transfer Data among
themselves as necessary for the purpose of implementing, administering and
managing your participation in the Plan, and that the Company and/or any Related
Corporation may each further transfer Data to third parties assisting the
Company in the implementation, administration, and management of the Plan,
including any requisite transfer of Data to a broker or other third party with
whom you may elect to deposit any Shares acquired upon vesting of the Units.
Such recipients may receive, possess, use, retain, and transfer Data in
electronic or other form, for the sole purpose of implementing, administering,
and managing your participation in the Plan. You understand that these
recipients may be acting as controllers, Processors or persons in charge of
processing, as the case may be, in accordance with local law and may be located
in or outside the European Economic Area in countries such as in the United
States that might not provide the same level of protection as intended under
Italian data privacy laws. Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.
You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary to the performance of contractual
obligations related to implementation, administration and management of the
Plan. You understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, you have the right to, including but not limited to, access, delete,
update, correct, or terminate, for legitimate reason, the Data processing. You
should contact the Employer in this regard.

1 A shadow director is an individual who is not on the board of the Irish
Related Corporation but who has sufficient control so that the board of
directors of the Irish Related Corporation acts in accordance with the
directions and instructions of the individual.



--------------------------------------------------------------------------------



Furthermore, you are aware that Data will not be used for direct marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting your human resources department.
Plan Document Acknowledgment. In accepting the grant of the Award, you
acknowledge that you have received a copy of the Plan and the Agreement and have
reviewed the Plan and the Agreement, including this Appendix A, in their
entirety and fully understand and accept all provisions of the Plan and the
Agreement, including this Appendix A.
You further acknowledge that you have read and specifically and expressly
approve the following sections of the Agreement and this Appendix A: Section 1:
Vesting; Section 3: Change in Control Transaction; Section 9: Responsibility for
Taxes; Section 10: Nature of Grant; Section 13: Electronic Delivery and
Participation; Section 14: Language; Section 15.3: Governing Law and Choice of
Venue; Section 17: Imposition of Other Requirements; and the Data Privacy
provision above.
Notifications
Foreign Assets Reporting Notification. If you are an Italian resident who, at
any time during the fiscal year, holds foreign financial assets (including cash
and Shares) which may generate income taxable in Italy, you are required to
report these assets on your annual tax return (UNICO Form, RW Schedule) for the
year during which the assets are held, or on a special form if no tax return is
due. These reporting obligations will also apply to Italian residents who are
the beneficial owners of foreign financial assets under Italian money laundering
provisions.
JAPAN
Notifications
Foreign Assets Reporting Notification. If you hold assets outside of Japan
(e.g., Shares acquired under the Plan) with a value exceeding ¥50,000,000 (as of
December 31 each year), you are required to comply with annual tax reporting
obligations with respect to such assets. You should consult your personal tax
advisor regarding the details of this requirement.
KOREA
Notifications
Exchange Control Notification. If you realize US$500,000 or more from the sale
of Shares in a single transaction, you must repatriate the sale proceeds to
Korea within eighteen (18) months of the sale.
Foreign Assets Reporting Notification. If you are a Korean resident, you must
declare all foreign financial accounts (e.g., non-Korean bank accounts,
brokerage accounts) to the Korean tax authority and file a report with respect
to such accounts if the value of such accounts exceeds KRW 1 billion (or an
equivalent amount in foreign currency). You should consult your personal tax
advisor regarding the details of this requirement.



--------------------------------------------------------------------------------



LUXEMBOURG
There are no country-specific provisions.
MALAYSIA
Notifications
Director Notification Requirement. If you are a director of a Malaysian Related
Corporation, you are subject to certain notification requirements under the
Malaysian Companies Act, 1965. Among these requirements is an obligation to
notify the Malaysian Related Corporation in writing when you acquire or dispose
of an interest (e.g., Units, Shares) in the Company or a Related Corporation.
Such notifications must be made within fourteen (14) days of acquiring or
disposing of any interest in the Company or a Related Corporation.
MEXICO
Terms and Conditions
Acknowledgement of the Agreement. By accepting the Award, you acknowledge that
you have received a copy of the Plan, the Award Notice, and the Agreement,
including this Appendix A, which you have reviewed. You acknowledge further that
you accept all the provisions of the Plan, the Award Notice, and the Agreement,
including this Appendix A. You also acknowledge that you have read and
specifically and expressly approve the terms and conditions set forth in the
“Nature of Grant” section of the Agreement, which clearly provide as follows:
(1)
Your participation in the Plan does not constitute an acquired right;

(2)
The Plan and your participation in it are offered by the Company on a wholly
discretionary basis;

(3)
Your participation in the Plan is voluntary; and

(4)
The Company and its Related Corporations are not responsible for any decrease in
the value of any Shares acquired upon settlement of the Award.

Labor Law Acknowledgement and Policy Statement. By accepting the Award, you
acknowledge that Itron, Inc., with registered offices at 2111 N. Molter Road,
Liberty Lake, Washington 99019, United States of America, is solely responsible
for the administration of the Plan. You further acknowledge that your
participation in the Plan, the grant of the Award and any acquisition of Shares
under the Plan do not constitute an employment relationship between you and
Itron, Inc. because you are participating in the Plan on a wholly commercial
basis and your sole employer is Itron Servicios, S.A. de C.V. (“Itron-Mexico”).
Based on the foregoing, you expressly acknowledge that the Plan and the benefits
that you may derive from participation in the Plan do not establish any rights
between you and your Employer, Itron-Mexico, and do not form part of the
employment conditions and/or benefits provided by Itron-Mexico, and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.



--------------------------------------------------------------------------------



You further understand that your participation in the Plan is the result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time, without any liability to you.
Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against Itron, Inc. for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to the Company, its Related
Corporations, branches, representation offices, shareholders, officers, agents
or legal representatives, with respect to any claim that may arise.
Spanish Translation
Reconocimiento del Acuerdo. Al aceptar el Premio, usted reconoce que ha recibido
una copia del Plan, la notificación del Premio, y el Acuerdo, inclusive este
anexo A, el cual ha tenido oportunidad de revisar. Usted reconoce, además, que
acepta todas las disposiciones del Plan, la Notificación del Premio y el
Acuerdo, incluyendo este anexo A. Usted también reconoce que ha leído y de forma
expresa aprueba los términos y condiciones establecidos en la seccion denominada
“Naturaleza del Premio” del Acuerdo, que claramente dispone lo siguiente:
(1)
Su participación en el Plan no constituye un derecho adquirido;

(2)
El Plan y su participación en el Plan se ofrecen por la Compañía en forma
totalmente discrecional;

(3)
Su participación en el Plan es voluntaria; y

(4)
La Compañía y sus Subsidiarias o Afiliadas no son responsables de ninguna
disminución en el valor de las acciones adquiridas en la obtención del Premio.

Reconocimiento de Ausencia de Relación Laboral y Declaración de la Política. Al
aceptar el Premio, usted reconoce que Itron, Inc, con domicilio social en 2111
N. Molter Road, Liberty Lake, Washington 99019, Estados Unidos de América, es el
único responsable de la administración del Plan. Además, usted acepta que su
participación en el Plan, la concesión del Premio y cualquier adquisición de
acciones en el marco del Plan no constituyen una relación laboral entre usted y
Itron, Inc. porque usted está participando en el Plan en su totalidad sobre una
base comercial y su único empleador es Itron Servicios, S.A. de C.V.
(“Itron-Mexico”). Derivado de lo anterior, usted expresamente reconoce que el
Plan y los beneficios que pueden derivarse de la participación en el Plan no
establece ningún derecho entre usted y su Empleador, Itron-Mexico, y que no
forman parte de las condiciones de empleo y / o prestaciones previstas por
Itron-Mexico, y cualquier modificación del Plan o la terminación de su contrato
no constituirá un cambio o deterioro de los términos y condiciones de su empleo.
Además, usted receonoce que su participación en el Plan es derivada de una
decisión discrecional y unilateral de la Compañía, por lo que la Compañía se
reserva el derecho absoluto a modificar y / o suspender su participación en el
Plan en cualquier momento, sin responsabilidad alguna para con usted.



--------------------------------------------------------------------------------



Finalmente, usted manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de Itron, Inc., por cualquier compensación o daño
en relación con cualquier disposición del Plan o de los beneficios derivados del
mismo, y en consecuencia usted otorga un amplio y total finiquito a la Compañía,
sus Subsidiarias o Afiliadas, sucursales, oficinas de representación, sus
accionistas, directores, agentes y representantes legales con respecto a
cualquier demanda que pudiera surgir.
NETHERLANDS
There are no country-specific provisions.
POLAND
Notifications
Exchange Control Notification. If you transfer funds in excess of €15,000 into
Poland in connection with the sale of Shares acquired under the Plan, the funds
must be transferred via a bank account. You are required to retain the documents
connected with a foreign exchange transaction for a period of five (5) years, as
measured from the end of the year in which such transaction occurred.
Additionally, if you hold Shares acquired under the Plan and/or keep a bank
account abroad, you may have reporting duties to the National Bank of Poland
depending on the value of your assets held abroad. You should consult with your
personal legal advisor to determine what you must do to fulfill any applicable
reporting duties.
PORTUGAL
Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.
Conhecimento da Lingua. Você expressamente declara ter pleno conhecimento do
idioma inglês e ter lido, entendido e totalmente aceito e concordou com os
termos e condições estabelecidas no plano e no acordo.
Notifications
Exchange Control Notification. If you acquire Shares upon settlement of the
Vested Units, the acquisition of the Shares should be reported to the Banco de
Portugal for statistical purposes. If the Shares are deposited with a commercial
bank or financial intermediary in Portugal, such bank or financial intermediary
will submit the report on your behalf. If the Shares are not deposited with a
commercial bank or financial intermediary in Portugal, you are responsible for
submitting the report to the Banco de Portugal.





--------------------------------------------------------------------------------



RUSSIA
Notifications
Exchange Control Notification. You must repatriate to Russia the proceeds from
the sale of Shares and any cash dividends received in relation to the Shares
within a reasonably short time of receipt. Such funds must be initially credited
to you through a foreign currency account opened in your name at an authorized
bank in Russia. After the funds are initially received in Russia, they may be
further remitted to foreign banks subject to the following limitations: (i) the
foreign account may be opened only for individuals; (ii) the foreign account may
not be used for business activities; and (iii) you must give notice to the
Russian tax authorities about the opening or closing of each foreign account
within one month of the account opening or closing, as applicable. You are
strongly advised to contact your personal legal advisor regarding your
obligations resulting from participation in the Plan as significant penalties
may apply in the case of non-compliance with exchange control requirements and
because such exchange control requirements may change.
Securities Law Notification. The Agreement, the Plan and all other materials you
may receive regarding the Award and participation in the Plan do not constitute
advertising or an offering of securities in Russia. The issuance of Shares under
the Plan has not and will not be registered in Russia and, therefore, the Shares
described in any Plan documents may not be offered or placed in public
circulation in Russia. In no event will Shares be delivered to you in Russia;
all Shares acquired under the Plan will be maintained on your behalf in the
United States. You are not permitted to sell Shares directly to a Russian legal
entity or resident.
SINGAPORE
Notifications
Securities Law Notification. The grant of the Award is being made pursuant to
the “Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. You should
note that the Award is subject to section 257 of the SFA and you will not be
able to make (i) any subsequent sale of the Shares in Singapore or (ii) any
offer of such subsequent sale of the Shares subject to the Award in Singapore,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division 1 Subdivision (4) (other than section 280) of the SFA. The Shares are
currently traded on the NASDAQ Global Select Market, which is located outside of
Singapore, under the ticker symbol “ITRI” and Shares acquired under the Plan may
be sold through this exchange.
Director Notification Requirement. If you are a director, associate director or
shadow director2     of a Singapore Related Corporation, you are subject to
certain notification requirements under the Singapore Companies Act, regardless
of whether you are a Singapore resident or employed in Singapore. Among these
requirements is the obligation to notify the Singapore Related Corporation in
writing when you receive or dispose of an interest (e.g., Units, Shares) in the
Company or a Related Corporation. These notifications must be made within two
(2) business days of acquiring or disposing of any interest in the Company or
any Related Corporation or within two (2) business days of becoming a director,
associate director or shadow director if such an interest exists at that time.

2 A shadow director is an individual who is not on the board of directors of the
Singapore Related Corporation but who has sufficient control so that the board
of directors of the Singapore Related Corporation acts in accordance with the
directions and instructions of the individual.



--------------------------------------------------------------------------------





SOUTH AFRICA
Terms and Conditions
Responsibility for Taxes. The following provision supplements Section 9 of the
Agreement:
In accepting the grant of the Award, you agree that, immediately upon vesting of
the Award, you will notify the Employer of the amount of any gain realized. If
you fail to advise the Employer of the gain realized upon vesting, you may be
liable for a fine. You will be solely responsible for paying any difference
between the actual tax liability resulting from the Award and the amount
withheld by the Company or the Employer.
Notifications
Exchange Control Notification. You are solely responsible for ensuring
compliance with any applicable exchange control laws and regulations in South
Africa. Because exchange control regulations change frequently and without
notice, you should consult your legal advisor prior to the acquisition or sale
of Shares to ensure compliance with current regulations. Neither the Company nor
the Employer has any obligation to obtain any applicable exchange control
approval or complete any applicable exchange control filings on your behalf. You
(not the Company nor the Employer) will be liable for any fines or penalties
resulting from your failure to comply with any applicable requirements.

2 A shadow director is an individual who is not on the board of directors of the
Singapore Related Corporation but who has sufficient control so that the board
of directors of the Singapore Related Corporation acts in accordance with the
directions and instructions of the individual.



--------------------------------------------------------------------------------



SPAIN
Terms and Conditions
Nature of Grant. The following provision supplements Section 10 of the
Agreement:
In accepting the grant of the Award, you consent to participation in the Plan
and acknowledge that you have received a copy of the Plan.
You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant Awards to individuals who may be employees of the
Company or a Related Corporation throughout the world. The decision is limited
and entered into based upon the express assumption and condition that any grant
will not bind the Company or a Related Corporation, other than as expressly set
forth in the Agreement. Consequently, you understand that the Award is granted
on the assumption and condition that the Award and any Shares acquired upon
settlement of the Vested Units are not part of any employment contract (whether
with the Company or a Related Corporation) and shall not be considered a
mandatory benefit, salary for any purpose (including severance compensation), or
any other right whatsoever.
Additionally, you understand that the vesting of the Award is expressly
conditioned on your continued and active rendering of service to the Company or
a Related Corporation such that if your employment terminates for any reason
(including for the reasons listed below but excluding the reasons and
circumstances specified in Sections 2 and 3 of the Agreement), the Award will
cease vesting immediately effective as of the date of termination of your
employment.  This will be the case, for example, even if (1) you are considered
to be unfairly dismissed without good cause; (2) you are dismissed for
disciplinary or objective reasons or due to a collective dismissal; (3) you
terminate employment due to a change of work location, duties or any other
employment or contractual condition; (4) you terminate employment due to
unilateral breach of contract of the Company or any of its Related Corporations;
or (5) your employment terminates for any other reason (excluding the reasons
and circumstances specified in Sections 2 and 3 of the Agreement). 
Consequently, upon termination of your employment for any of the above reasons,
you will automatically lose any rights to the Award granted to you to the extent
that the Units subject to the Award have not yet become Vested Units as of the
date of your termination of employment, as described in the Agreement.
You acknowledge that you have read and specifically accept the conditions
referred to in Section 1 of the Agreement.
Finally, you understand that this grant would not be made to you but for the
assumptions and conditions referred to herein; thus, you acknowledge and freely
accept that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then the grant of the Award shall be
null and void.
Notifications
Securities Law Notification. No “offer to the public,” as defined under Spanish
Law, has taken place or will take place in the Spanish territory in connection
with the Award. The Plan, the Agreement (including this Appendix) and any other
documents evidencing the grant of the Award have not been,



--------------------------------------------------------------------------------



nor will they be, registered with the Comisión Nacional del Mercado de Valores
(the Spanish securities regulator), and none of those documents constitutes a
public offering prospectus.
Exchange Control Notification. You must declare the acquisition, ownership and
disposition of stock in a foreign company (including Shares acquired under the
Plan) to the Spanish Dirección General de Comercio e Inversiones (the “DGCI”),
which is a department of the Ministry of Economy and Competitiveness. Generally,
the declaration must be filed in January for Shares acquired or disposed of
during the prior year and/or for Shares owned as of December 31 of the prior
year; however, if the value of the Shares acquired or disposed under the Plan or
the amount of the sale proceeds exceeds €1,502,530, the declaration must be
filed within one month of the acquisition or disposition, as applicable.
You may be required to declare electronically to the Bank of Spain any foreign
accounts (including brokerage accounts held abroad), any foreign instruments
(including Shares acquired under the Plan), and any transactions with
non-Spanish residents (including any Shares received by the Company), depending
on the value of the transactions during the relevant year or the balances in
such accounts and the value of such instruments as of December 31 of the
relevant year. You should consult your personal legal advisor regarding the
applicable thresholds and corresponding reporting requirements.
Foreign Assets Reporting Notification. You are required to report assets or
rights deposited or held outside of Spain (including Shares acquired under the
Plan or cash proceeds from the sale of such Shares) if the value of such rights
or assets exceeds a certain threshold. This obligation applies to assets and
rights held as of December 31 (or at any time during the year in which the asset
or right is sold or otherwise disposed of) and requires that information on such
assets and rights be included in your tax return filed with the Spanish tax
authorities for such year. After such assets or rights are initially reported,
the reporting obligation will apply for subsequent years only if the value of
any previously-reported asset or right increases by more than a certain
threshold or if ownership of such asset or right is transferred or relinquished
during the year.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Notifications
Securities Law Notification. The grant of the restricted stock units under the
Plan is considered a private offering in Switzerland and is, therefore, not
subject to registration in Switzerland.



--------------------------------------------------------------------------------



THAILAND
Notifications
Exchange Control Notification. You must repatriate any funds received pursuant
to the Plan (e.g., proceeds from the sale of Shares) to Thailand immediately
upon receipt if the amount of such funds is equal to or greater than US$50,000
in a single transaction. In this case, you must (i) convert such funds to Thai
Baht or deposit the funds in a foreign exchange account with a commercial bank
in Thailand within 360 days of repatriation and (ii) report the inward
remittance by submitting a Foreign Exchange Transaction Form to an authorized
agent (i.e., a commercial bank authorized by the Bank of Thailand to engage in
the purchase, exchange and withdrawal of foreign currency).
UNITED ARAB EMIRATES
Notifications
Securities Law Notification. The Agreement, the Plan, and other incidental
communication materials related to the Award are intended for distribution only
to employees of the Company and its Related Corporations for the purposes of
an incentive scheme. The Emirates Securities and Commodities Authority and the
Central Bank have no responsibility for reviewing or verifying any documents in
connection with this statement. Neither the Ministry of Economy nor the Dubai
Department of Economic Development have approved this statement nor taken steps
to verify the information set out in it, and have no responsibility for it. The
securities to which this statement relate may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities. If you do not
understand the contents of the  Agreement or the Plan, you should consult an
authorized financial adviser.
UNITED KINGDOM
Terms and Conditions
Vesting. This provision supplements Section 1 of the Agreement:
The grant of the Award does not provide any right for you to receive a cash
payment and the Vested Units will be settled in Shares only.
Responsibility for Taxes. The following provision supplements Section 9 of the
Agreement:
If payment or withholding of the income tax due is not made within ninety (90)
days of the event giving rise to the liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax will constitute a loan
owed by you to the Employer, effective on the Due Date. You agree that the loan
will bear interest at the then-current official rate of Her Majesty’s Revenue
and Customs (“HMRC”), it will be immediately due and repayable, and the Company
or the Employer may recover it at any time thereafter by any of the means
referred to in Section 9.2 of the Agreement. Notwithstanding the foregoing, if
you are a director or executive officer of the Company (within the meaning of
Section 13(k) of the Exchange Act), you will not be eligible for such a loan to
cover the income tax due. In



--------------------------------------------------------------------------------



the event that you are a director or executive officer and the income tax due is
not collected from or paid by you by the Due Date, the amount of any uncollected
income tax may constitute a benefit to you on which additional income tax and
national insurance contributions may be payable. You acknowledge that you
ultimately will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for paying the Company or the Employer (as applicable) for the value of any
employee NICs due on this additional benefit. You further acknowledge that the
Company or the Employer may recover such amounts from you by any of the means
referred to in Section 9.2 of the Agreement.
Joint Election. As a condition of your participation in the Plan, you agree to
accept any liability for secondary Class 1 national insurance contributions (the
“Employer’s Liability”) which may be payable by the Company and/or the
Employer in connection with the Award and any event giving rise to Tax-Related
Items.  To accomplish the foregoing, you agree to execute the following joint
election with the Company (the “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and any other consent or elections
required to accomplish the transfer of the Employer’s Liability to you. You
further agree to execute such other joint elections as may be required between
yourself and any successor to the Company and/or the Employer. You further agree
that the Company and/or the Employer may collect the Employer’s Liability by any
of the means set forth in Section 9.2 of the Agreement.
If you do not enter into a Joint Election prior to vesting of the Award or any
other event giving rise to Tax-Related Items, you will forfeit the Units and any
benefits in connection with the Award, and any Shares that have been issued will
be returned to the Company at no cost to the Company, without any liability to
the Company and/or the Employer.



--------------------------------------------------------------------------------



ITRON, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN
Important Note on the Joint Election to Transfer
Employer National Insurance Contributions
As a condition of participation in the Itron, Inc. Amended and Restated 2010
Stock Incentive Plan (the “Plan”) and the vesting of the restricted stock unit
award (the “Award”) that has been granted to you by Itron, Inc. (the “Company”),
you are required to enter into a joint election to transfer to you any liability
for employer national insurance contributions (the “Employer’s Liability”) that
may arise in connection with the Award, or in connection with future restricted
stock unit awards, granted to you by the Company under the Plan (the “Joint
Election”).
If you do not agree to enter into the Joint Election, the Award will be
worthless, as (under the terms of the Restricted Stock Unit Award Agreement) you
will not be able to vest in the Award or receive any benefit in connection with
the Award.
By entering into the Joint Election:
l
you agree that any Employer’s Liability that may arise in connection with or
pursuant to the vesting of the Award (and the acquisition of shares of the
Company’s common stock) or other taxable events in connection with the Award
will be transferred to you; and

l
you authorise the Company and/or your employer to recover an amount sufficient
to cover this liability by any method set forth in the Restricted Stock Unit
Award Agreement and/or the Joint Election.

Indicating your acceptance of the Restricted Stock Unit Award Agreement
indicates your agreement to be bound by the terms of the Joint Election.
Please read the terms of the Joint Election carefully before
accepting the Restricted Stock Unit Award Agreement
and the Joint Election.
Please print and keep a copy of the Joint Election
for your records.



--------------------------------------------------------------------------------



ITRON, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN
Restricted Stock Units
for Employees in the United Kingdom
FORM OF ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY
CLASS 1 NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE
1.
Parties

This Election is between:
(A)
You, the individual who has obtained access to this Election (the “Employee”),
who is employed by one of the employing companies listed in the attached
schedule (the “Employer”), and who is eligible to receive a restricted stock
unit award pursuant to the terms and conditions of the Itron, Inc. Amended and
Restated 2010 Stock Incentive Plan (the “Plan”), and

(B)
Itron, Inc. of 2111 N. Molter Road, Lake Liberty, Washington 99019, U.S.A. (the
“Company”) which may grant restricted stock unit awards under the Plan and is
entering this Election on behalf of the Employer.

2.
Purpose of Election

2.1
This Election relates to the Employer’s secondary Class 1 national insurance
contributions (the “Employer’s Liability”) which may arise on the occurrence of
a “Taxable Event” pursuant to section 4(4)(a) or paragraph 3B(1A) of Schedule 1
of the Social Security Contributions and Benefits Act 1992, including but not
limited to:

(i)
the acquisition of securities pursuant to the restricted stock unit award
(pursuant to section 477(3)(a) ITEPA); and/or

(ii)
the assignment or release of the restricted stock unit award in return for
consideration (pursuant to section 477(3)(b) ITEPA); and/or

(iii)
the receipt of a benefit in connection with the restricted stock unit award
other than a benefit within (i) or (ii) above (pursuant to section 477(3)(c)
ITEPA).

In this Election, ITEPA means the Income Tax (Earnings and Pensions) Act 2003.
2.2
This Election is made in accordance with paragraph 3B(1) of Schedule 1 to the
Social Security Contributions and Benefits Act 1992.

2.3
This Election applies to all restricted stock unit awards granted to the
Employee under the Plan, on or after 6 May 2010 up to the termination date of
the Plan.




--------------------------------------------------------------------------------



2.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the Social Security Contributions and
Benefits Act 1992, or the Social Security Contributions and Benefits (Northern
Ireland) Act 1992.

2.5
This Election will not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part 7 of ITEPA 2003 (employment income: securities with artificially
depressed market value).

3.
The Election

The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Taxable Event is hereby
transferred to the Employee. The Employee understands that by clicking on the
acceptance of the Restricted Stock Unit Award button where indicated, he or she
will become personally liable for the Employer’s Liability covered by this
Election.
4.
Payment of the Employer’s Liability

4.1
Notwithstanding that pursuant to this Election, the Employer’s Liability is
transferred to the Employee, the Employee authorises the Employer and the
Employer agrees, to remit the Employer’s Liability to Her Majesty’s Revenue and
Customs (“HMRC”) on behalf of the Employee within 14 days following the end of
the UK Income Tax month during which the Taxable Event occurs, or within 17 days
following the end of the UK Income Tax month during which the Taxable Event
occurs, if submitted electronically. The Employee agrees to pay to the Employer
the Employer’s Liability on demand at any time on or after the Taxable Event.

4.2
Without limitation to Clause 4.1 above, the Employee hereby authorises the
Company and/or the Employer to collect the Employer’s Liability from the
Employee at any time on or after the Taxable Event:

(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or

(ii)
directly from the Employee by payment in cash or cleared funds; and/or

(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the restricted stock
unit award; and/or

(iv)
through any other method set forth in the Restricted Stock Unit Award Agreement
entered into between the Employee and the Company.

4.3
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee until full payment of the
Employer’s Liability is received.




--------------------------------------------------------------------------------



5.    Duration of Election
5.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the UK Employer on the date on which the Employer’s Liability becomes due.

5.2    This Election will continue in effect until the earliest of the
following:
(i)
such time as both the Employee and the Company agree in writing that it should
cease to have effect;

(ii)
the date the Company serves written notice on the Employee terminating its
effect;

(iii)
the date HMRC withdraws approval of this Form of Election; or

(iv)
the date the Election ceases to have effect in accordance with its terms in
respect of any outstanding restricted stock unit awards granted under the Plan.

Acceptance by the Employee
The Employee acknowledges that by clicking on the acceptance of the Restricted
Stock Unit Award button where indicated, the Employee agrees to be bound by the
terms of this Election as stated above.
Acceptance by the Company
The Company acknowledges that by arranging for the scanned signature of an
authorised representative to appear on this Election, the Company agrees to be
bound by the terms of this Election as stated above.






Vice President and Corporate Controller
Itron, Inc.
Date:



--------------------------------------------------------------------------------



Schedule to Form of Election - Employing Companies
The Employing Companies to which this Form of Election relates are:
(1)    Itron Metering Solutions UK Limited
Registered Office:
Langer Road,
Felixstowe, Suffolk, IP11 2ER
United Kingdom
Company Number:
04274515
Corporation Tax District:
 
Corporation Tax Reference:
 
PAYE District:
 
PAYE Reference:
 






--------------------------------------------------------------------------------



UNITED STATES


There are no country specific provisions.



